DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a coating composition/film having the claimed average surface roughness, specific surface area ratio, and contact angles with water and h-hexadecane comprising particles with a 
	Case law holds that applicant’s specification must be "commensurately enabling [regarding the scope of the claims]" Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not all compounds within the scope of claims 1-3 can be used as claimed and whether claims 1-3 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claims 1-3, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-3 read on a coating film/composition that does not contain fine particles having a fluorine-containing modified compound bound to the surface and a polyfunctional crosslinkable compound while the specification discloses only compositions comprising fine particles having a fluorine-containing modified compound bound to the surface and polyfunctional crosslinkable compounds as a means for achieving the desired properties (e.g. see paragraphs 0029-0030 on page 8 of the specification).
no direction or guidance presented for coating compositions/films exhibiting the claimed properties that do not comprise fine particles having a fluorine-containing modified compound bound to the surface and polyfunctional crosslinkable compounds.
	(c) There is an absence of working examples concerning coating compositions/films exhibiting the claimed properties that do not comprise fine particles having a fluorine-containing modified compound bound to the surface and polyfunctional crosslinkable compounds.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-3.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishikawa et al. (US 2015/0247079 A1).
	Nishikawa et al. is directed to a coating composition comprising metal oxide particles covered with a layer of polyfluoroalkyl methacrylate resin (paragraphs 0018-0021).  The metal o and a contact angle with olive oil of at least 140o (paragraph 0108).  After application, the coating film is subjected to heat treatment to firmly anchor the coating and inhibit exfoliation and flaking (paragraph 0134).  In the embodiments of the Examples, the coating comprises 3.0 to 12.2 wt% fluorine (Tables 1 and 2).
	Nishikawa et al. is silent regarding the average surface roughness and specific surface area of the coating film formed from their composition.  However, because the coating of Nishikawa et al. uses the same particles (e.g. see paragraph 0031 on page 8 of the instant specification) having the same average particle diameter (e.g. see paragraph 0032 on page 8 of the instant specification), and because the roughness of the coating (and thus also the specific surface area ratio) would be expected to be related to the size of the particles present in the coating (e.g. see paragraph 0032 on page 8 of the instant specification), one of ordinary skill in the art would expect the coating of Nishikawa et al. to inherently possess an average surface roughness and specific surface area ratio that satisfy the limitations of instant claims 1 and 2.  Alternatively, it would have been obvious to one of ordinary skill in the art to optimize the surface roughness (and thus the specific surface area ratio) since Nishikawa et al. teach that the uneven structure of the surface of the coating yields improved water and oil repellency (e.g. paragraphs 0065-0066) and the courts have held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
o for another non-polar liquid (i.e. olive oil), one of ordinary skill in the art would expect it to inherently have an n-hexadecane contact angle that satisfies the limitations of claims 1 and 2.
	Nishikawa et al. is silent regarding the contact angle with water after being rubbed 100 times with a PET film under a load of 100 g.  However, the coating films of Nishikawa et al. are subjected to a treatment designed to firmly anchor the coating and resist exfoliation/flaking such that the coatings retain their water and oil repellency even after 100 back-and-forth rubbings using a dry cloth under a load of 2 N (e.g. Table 2).  Since 2 N is equivalent to a load of about 200 grams, one of ordinary skill in the art would expect the coating of Nishikawa et al. to inherently satisfy the limitations in claims 1 and 2 directed to the contact angle with water after being rubbed 100 times with a PET film under a load of 100 g.


Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishikawa et al. (US 2015/0247079 A1) in view of Kanagasabapathy et al. (US 2009/0018249 A1).
	Nishikawa et al. teach all the limitations of claim 3, as outlined above, except for the use of a fluorine-based solvent.  However, Nishikawa et al. do teach that their coating composition comprises a solvent such as ethanol, cyclohexane, isopropanol, n-pentane, n-hexane, and the like (paragraph 0098).
	Kanagasabapathy et al. is directed to a superhydrophobic coating that may be applied to various surfaces (paragraph 0002).  The coating comprises silica particles in a selected solvent (paragraph 0008).  Suitable solvents include n-pentane, n-hexane, cyclohexane, ethanol, isopropanol, and perfluorinated solvents (paragraph 0072).
	Kanagasabapathy et al. show that n-pentane, n-hexane, cyclohexane, ethanol, isopropanol, and perfluorinated solvents are known in the art as functionally equivalent solvents for hydrophobic coatings based on silica particles.  Therefore, because these solvents were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a perfluorinated solvent for the ethanol, cyclohexane, isopropanol, n-pentane, n-hexane of Nishikawa et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787